Proceeding pursuant to section 298 of the Executive Law for a limited review of an order of the State Human Rights Appeal Board, dated April 3, 1974, which affirmed an order of the State Division of Human Rights, dated August 24, 1973, that is, to the extent that the order of the division, in subdivision 4 of the third ordering paragraph thereof, directed that petitioner and its school board “ shall permit pregnant teachers to use accrued sick leave benefits to reduce unpaid maternity leave.” Order of the appeal board modified, on the law, by striking from the ordering paragraph thereof the words “in all respects affirmed” and substituting therefor the following: “ (a) is modified by deleting therefrom subdivision 4 of the third ordering paragraph and substituting therefor the following: ‘ 4. Said respondents shall pay any teacher physically disabled by reason of maternity accrued sick leave benefits for that portion of the school year coinciding with such disability or aggravation of such disability, provided she furnish to said respondents a certificate from her attending physician to the effect that during such period of time she was, in fact, physically disabled ’; and as so modified, the said Decision and Order is in all respects affirmed.” As so modified, the order of the appeal board is affirmed, without costs. In the instant ease the portion of the order in question did not limit application of sick leave payments to any period of actual disability and thus was improper to that extent. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.